Case 19-06176   Doc 106   Filed 01/15/20 Entered 01/16/20 07:31:40   Desc Main
                           Document     Page 1 of 6
Case 19-06176   Doc 106   Filed 01/15/20 Entered 01/16/20 07:31:40   Desc Main
                           Document     Page 2 of 6
Case 19-06176   Doc 106   Filed 01/15/20 Entered 01/16/20 07:31:40   Desc Main
                           Document     Page 3 of 6
Case 19-06176   Doc 106   Filed 01/15/20 Entered 01/16/20 07:31:40   Desc Main
                           Document     Page 4 of 6
Case 19-06176   Doc 106   Filed 01/15/20 Entered 01/16/20 07:31:40   Desc Main
                           Document     Page 5 of 6
Case 19-06176   Doc 106   Filed 01/15/20 Entered 01/16/20 07:31:40   Desc Main
                           Document     Page 6 of 6
